Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 26, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142322 & (26)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  IRIS MARIE SEXTON-O’BRIEN,                                                                               Brian K. Zahra,
             Plaintiff-Appellee,                                                                                      Justices


  v                                                                 SC: 142322
                                                                    COA: 300344
                                                                    Oakland CC: 2009-103963-NF
  NATIONWIDE INSURANCE COMPANY, a/k/a
  NATIONWIDE MUTUAL FIRE INSURANCE
  COMPANY,
           Defendant-Appellant,
  and
  MICHIGAN HEAD & SPINE INSTITUTE, P.C.,
           Intervening Plaintiff.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 30, 2010
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should now be reviewed by this Court. The motion
  to stay is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 26, 2011                    _________________________________________
         p0125                                                                 Clerk